UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1540


AKOFA ADJO AFOLABI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 28, 2012             Decided:   October 16, 2012


Before AGEE and    WYNN,   Circuit   Judges,    and    HAMILTON,   Senior
Circuit Judge.


Petition for review denied by unpublished per curiam opinion.


Akofa Adjo Afolabi, for Petitioner. David H. Wetmore, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Akofa    Adjo   Afolabi,       a   native    and   citizen     of    Togo,

petitions for review of an order of the Board of Immigration

Appeals      (Board)   denying      her     motion    to   reconsider.        We       have

reviewed the administrative record and Afolabi’s claims and find

no abuse of discretion in the denial of relief on Afolabi’s

motion.      See 8 C.F.R. § 1003.2(a), (b) (2012).                   We accordingly

deny   the    petition    for      review    for     the   reasons   stated       by   the

Board.    See In re: Afolabi, (B.I.A. Mar. 30, 2012).                      We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in    the     materials      before    the    court      and

argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2